      Case 2:21-cv-00733 Document 1 Filed 01/27/21 Page 1 of 6 Page ID #:1




1    Jordan D. Hankey (Bar #266995)
     Law Office of Jordan D. Hankey
2    903 State Street, Suite 205
     Santa Barbara, CA 93101
3    Telephone: (805) 682-3352
     Fax: (805) 687-5490
4    E-mail – jdhankeylaw@gmail.com
5    Attorneys for Plaintiff Michael B. Stoker
6

7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9

10
     MICHAEL B. STOKER,                      )
                                             )              Case No.
11                                           )
                                             )
12
           Plaintiff,                        )              PLAINTIFF MICHAEL B.
                                             )
13
     vs.                                     )              STOKER' COMPLAINT FOR
                                             )              DEFAMATION
14
     ANDREW R. WHEELER, DOUGLAS              )
15   BENEVENTO, RYAN JACKSON, CORRY ))                       District Judge:
     SCHIERMEYER; and DOES 1 through 20, )
16   inclusive,                              )
                                             )               Magistrate Judge:
17
           Defendants.                       )
                                             )
18
     ________________________________________)
19

20
           Plaintiff Michael B. Stoker (hereinafter referred to as “Plaintiff Stoker”) hereby
21
     alleges the following:
22
                                          THE PARTIES
23
           1. Plaintiff Stoker, an adult citizen, is a resident of the State of California.
24
           2. Defendant Andrew R. Wheeler (hereinafter referred to as “Defendant
25
     Wheeler”), an adult citizen, is a resident of the State of Virginia.
26
           3. Defendant Douglas Benevento (hereinafter referred to as “Defendant
27
     Benevento”), an adult citizen, is a resident of the State of Colorado.
28


                                                  1
                                      COMPLAINT FOR DEFAMATION
      Case 2:21-cv-00733 Document 1 Filed 01/27/21 Page 2 of 6 Page ID #:2




1          4. Defendant Corry Schiermeyer (hereinafter referred to as “Defendant
2    Schiermeyer”), an adult citizen, is a resident of the State of Texas.
3          5. Defendant Wheeler, Defendant Benevento, Defendant Jackson and Defendant
4    Schiermeyer together shall be referred to hereafter as “Defendants.”
5          6. The true names and capacities of the defendants DOES 1 through 20,
6    inclusive, whether individual, plural, corporate, partnership, associate or otherwise, are
7    not known to Plaintiff Stoker, who therefore sues said defendants by such fictitious
8    names. Plaintiff Stoker will seek leave of court to amend this Complaint to show the
9    true names and capacities of defendants DOES 1 through 20, inclusive, when the same
10   have been ascertained.
11         7. Plaintiff Stoker is also informed and believes and thereon alleges that DOES
12   11 to 20 were the agents, principals, and/or alter egos of Defendants, at all times herein
13   relevant, and that they are therefore liable for the acts and omissions of Defendants.
14                                JURISDICTION & VENUE
15         8. Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over
16   Plaintiff Stoker’s claims based on the parties’ diversity of citizenship and because the
17   amount in controversy exceeds $75,000.
18         9. Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391, and
19   this Court has personal jurisdiction over Defendants and each of them, by reason of the
20   fact that, among other things, a substantial part of the events or omissions giving rise to
21   the claim occurred in California, including within the County of Los Angeles.
22                                FACTUAL BACKGROUND
23         10. Effective May 20, 2018, Plaintiff Stoker was appointed as the United States
24   Environmental Protection Agency’s (hereinafter referred to as “EPA”) Regional
25   Administrator for Region 9. As a member of the EPA’s Senior Executive Service,
26   Plaintiff Stoker was entitled to Federal Benefits that included, but was not limited to:
27   earning 8 hours of annual leave and 4 hours of sick leave per pay period; 10 paid
28   Federal holidays per year; National recognized health insurance model that offers
                                                  2
                                      COMPLAINT FOR DEFAMATION
      Case 2:21-cv-00733 Document 1 Filed 01/27/21 Page 3 of 6 Page ID #:3




1    choice and flexibility along with substantial employer contributions to premiums;
2    Group term life insurance program; Long-term care insurance program; Federal
3    Employees Retirement System coverage; and Thrift Savings Plan, a self-directed
4    retirement savings program with multiple investment option.
5          11. At the time of Plaintiff Stoker’s appointment his supervisor was then EPA
6    Administrator E. Scott Pruitt.
7          12. Then, on July 8, 2018, Defendant Wheeler became the EPA’s acting
8    Administrator and Plaintiff Stoker’s supervisor.
9          13. At all relevant times, Plaintiff Stoker diligently and prudently carried out all
10   duties and functions as the EPA’s Regional 9 Administrator. He was never orally
11   reprimanded or written up for job performance related issues.
12         14. At all relevant times, the EPA had Travel Guidance Rules that must be
13   adhered to and followed by all EPA employees. These rules required that all travel
14   must first be approved by the Deputy Regional Administrator or the Assistant Regional
15   Administrator, and then also approved by the EPA’s Travel Office located in
16   Cincinnati.
17         15. Each and every instance of travel taken by Plaintiff Stoker was approved by
18   either the Deputy Regional Administrator or the Assistant Regional Administrator, and
19   the EPA’s Travel Office located in Cincinnati.
20         16. Defendants were aware of the Travel Guidance Rules, knew those rules
21   were being enforced and knew there was no travel Mr. Stoker was involved with that
22   violated those rules.
23         17. Further, on several occasions during Plaintiff Stoker’s employment with the
24   EPA Defendant Jackson repeatedly and publicly maintained that Plaintiff Stoker’s
25   travel was a required part of his job, which he was performing satisfactorily.
26   Defendant Jackson responded to several news agencies and reported that Plaintiff
27   Stoker's frequent travel was expected of him, that he had no issues regarding his travel
28   and that his work was "very portable."
                                                  3
                                      COMPLAINT FOR DEFAMATION
      Case 2:21-cv-00733 Document 1 Filed 01/27/21 Page 4 of 6 Page ID #:4




1          18. On February 5, 2020, Defendant Benevento and Defendant Jackson
2    contacted Plaintiff Stoker on the phone and terminated his employment with the EPA.
3    When Plaintiff Stoker asked for the reason for his termination, a long silence ensued
4    followed by an explanation that “…this wasn’t personal.” Both Defendant Benevento
5    and Defendant Jackson could not articulate a reason for Plaintiff Stoker’s termination
6    when given the opportunity.
7          19. Shortly after Plaintiff Stoker’s termination, and despite all of his travel
8    being approved by the EPA, the Defendants either prepared, approved of, or made
9    false and injurious statements about Plaintiff Stoker that were publicly transmitted to
10   several national news agencies.
11         20. On February 6, 2020, Defendants recklessly and knowingly reported
12   falsehoods concerning Plaintiff Stoker that include, but are not limited to:
13         “…Mike was too interested in travel for the sake of travel and ignored necessary
14   decision making required of a regional administrator.” “Although EPA leadership
15   repeatedly requested Mike to simply conduct the basic responsibilities of his job, we
16   regretfully and ultimately after many requests had to relieve him for severe neglect
17   and incompetent administration of his duties.” “His (Plaintiff Stoker’s) excuses and
18   stories are simply all made up, and we cannot allow them to go without response.”
19         21. In the days and weeks that followed, and as a result of relying on
20   Defendants’ statements issued February 6, 2020, several news agencies made reports
21   that damaged Plaintiff Stoker’s reputation, presented him in a false light that resulted
22   in disparaging his good name and reputation, and caused him emotional distress and
23   economic loss.
24         22. Defendants’ statements concerning Plaintiff Stoker were prepared, approved
25   of and made with malice as they were knowingly untrue and intended to harm Plaintiff
26   Stoker. To wit, just hours before Defendants reported falsehoods about Plaintiff
27   Stoker, a news reporter with a national publication spoke with EPA Spokesman
28   Michael Abboud. Mr. Abbound was specifically asked, “[w]as travel any part of the
                                                   4
                                       COMPLAINT FOR DEFAMATION
      Case 2:21-cv-00733 Document 1 Filed 01/27/21 Page 5 of 6 Page ID #:5




1    reason for Mr. Stoker’s termination?” To which Mr. Abboud responded, “[a]bsolutely
2    not.”
3                                  FIRST CAUSE OF ACTION
4                           DEFAMATION (Against all Defendants)
5            23. Plaintiff Stoker incorporates herein by reference hereto the allegations of
6    paragraphs 1 through 22 above as if more fully set forth herein at length.
7            24. On February 6, 2020, Defendants prepared, approved of, made and
8    intentionally caused to be published several false and unprivileged statements about
9    Plaintiff Stoker.
10           25. It was reasonably understood by those who read or heard Defendants’
11   defamatory statements that they were about Plaintiff Stoker.
12           26. These statements had a tendency to, and did, directly injure Plaintiff Stoker
13   in his office, profession and trade.
14           27. Both on their face, and because of the facts and circumstances known to
15   persons who read or heard the statements, it was reasonably understood that
16   Defendants meant to convey that Plaintiff Stoker is a fraud, a liar, someone who should
17   not be trusted, and someone who is neglectful and incompetent in the administration of
18   his duties. Defendants’ statement exposed Plaintiff Stoker to hatred, contempt,
19   ridicule, and shame, and discouraged others from associating or dealing with him.
20           27. Defendants’ statements about Plaintiff Stoker were false.
21           28. Defendants, each of them, knew that the published statements about Plaintiff
22   Stoker where false at the time they were prepared, approved of and made.
23           29. Defendants, each of them, in intentionally making false and harmful
24   statements that had the tendency to injure Plaintiff Stoker, were not acting within the
25   course and scope of their employment.
26           30. Defendants, each of them, in making the defamatory statements acted with
27   malice, oppression, or fraud, and are thus responsible for punitive damages in an
28   amount to be proven at trial according to proof.
                                                  5
                                      COMPLAINT FOR DEFAMATION
      Case 2:21-cv-00733 Document 1 Filed 01/27/21 Page 6 of 6 Page ID #:6




1          31. Further, and as a result Defendants’ false statements Plaintiff Stoker has
2    suffered damages in an amount to be proven at trial according to proof, including but
3    not limited to, harm to his reputation, emotional harm, exposure to contempt, ridicule,
4    and shame, lost income, lost earning capacity and other economic loss.
5          WHEREFORE, Plaintiff Stoker demands judgment against Defendants of an
6    amount greater than $75,000.00 to be determined at trial, plus costs, pre-judgment
7    interest, post-judgment interest, and for any further relief that this Honorable Court
8    deems appropriate.
9                                   PRAYER FOR RELIEF
10   1. For Judgment in favor of Plaintiff and against all Defendants;
11   2. For damages in an amount to be proven at trial;
12   3. For punitive damages;
13   4. For pre-judgment and post-judgment interest;
14   5. For costs of suit; and
15   6. For such other and further relief as the Court may deem just and proper.
16                               DEMAND FOR JURY TRIAL
17         Plaintiff demands a trial by jury on all causes so triable.
18
     Dated: January 27, 2021          LAW OFFICE OF JORDAN D. HANKEY
19

20                                    By:    /s/ Jordan D. Hankey
21
                                             Jordan D. Hankey, Attorney for Plaintiff
                                             Michael B. Stoker
22

23

24

25

26

27

28


                                                 6
                                     COMPLAINT FOR DEFAMATION
